                  SECURITIES PURCHASE AGREEMENT


     This Securities Purchase Agreement is entered into as of June 20, 2003, by
and between Covenant Financial

Corporation, a Delaware corporation ("CFC"), and Douglasbank Capital Ltd., an
Alberta, Canada, corporation

("Purchaser"), in light of the following facts:


     WHEREAS, CFC is a start-up business engaged in the wireless Internet access
business; and


     WHEREAS, Purchaser desires to acquire shares of common stock and common
stock purchase

     warrants (the common stock and common stock purchase warrants being
referred to collectively as

     the "Units") of CFC; and


     WHEREAS, CFC desires to issue shares of its common stock and common stock
purchase

     warrants to Purchaser on the terms and conditions set forth in this
Agreement.


                           WITNESSETH:


     THEREFORE, the Agreement of the parties, the promises of each being
consideration for the promises of

the other:


I. DEFINITIONS


     Whenever used in this Agreement, the following terms shall have the
meanings set forth below, including

the exhibit hereto or amendments hereof.


     (a) "Agreement" shall mean this Securities Purchase Agreement and all
exhibits hereto or amendments

hereof.


     (b) "Knowledge of CFC" or matters "known to CFC" shall mean matters
actually known to the Board

of Directors or officers of CFC, or which reasonably should be or should have
been known by them upon reasonable

investigation.


     (c) "Purchaser" shall mean Douglasbank Capital Ltd., an Alberta, Canada,
corporation.


     (d) "Securities Act" shall mean the Securities Act of 1933, as amended, and
includes the rules and

regulations of the Securities and Exchange Commission ("SEC") promulgated
thereunder, as such shall then be in

effect.


     (e) "CFC" shall mean Covenant Financial Corporation, a Delaware
corporation, including its

subsidiaries.


     Any term used herein to which a special meaning has been ascribed shall be
construed in accordance with

either (1) the context in which such term is used, or (2) the definition
provided for such terms in the place in this

Agreement at which such term is first used.


II. DISCLOSURES


     Purchaser hereby acknowledges that it has had the opportunity to ask
questions of, and receive answers

from, the principals of CFC regarding its business plan and otherwise
investigate the matters contained therein.

Specifically, Purchaser understands that CFC may never earn a profit or have its
common stock traded publicly in

any market. Thus, Purchaser understands that it may be required to hold the
securities comprising the Units

indefinitely.


III. PURCHASE AND SALE


     CFC hereby sells to Purchaser and Purchaser hereby buys from CFC the
following securities (the Units):


     (a) 1,250,000 shares of the $.001 par value common stock of CFC;


     (b) 1,250,000 warrants to purchase a like number of shares of common stock
of CFC, at an exercise

price of $.20 per share, all as more fully set forth in the form of warrant
attached hereto as Exhibit "A" and

incorporated herein by this reference;


     (c) 1,250,000 warrants to purchase a like number of shares of common stock
of CFC, at an exercise

price of $.30 per share, all as more fully set forth in the form of warrant
attached hereto as Exhibit "B" and

incorporated herein by this reference;


     (d) 1,250,000 warrants to purchase a like number of shares of common stock
of CFC, at an exercise

price of $.40 per share, all as more fully set forth in the form of warrant
attached hereto as Exhibit "C" and

incorporated herein by this reference; and


     (e) 1,250,000 warrants to purchase a like number of shares of common stock
of CFC, at an exercise

price of $.50 per share, all as more fully set forth in the form of warrant
attached hereto as Exhibit "D" and

incorporated herein by this reference.


     The Units shall be sold to Purchaser at the price and subject to all of the
terms and conditions set forth

herein.


     It is agreed by the parties that none of the purchase price for the Units
described herein shall be allocated to

the common stock purchase warrants.


IV. PURCHASE PRICE - PAYMENT


     Purchaser shall deliver to CFC the sum of $125,000 in payment of the
1,250,000 shares of CFC common

stock, the 1,250,000 $.20 common stock purchase warrants, 1,250,000 $.30 common
stock purchase warrants,

1,250,000 $.40 common stock purchase warrants and the 1,250,000 $.50 common
stock purchase warrants (the

Units) purchased by Purchaser hereunder, a per Unit price of $.10, which payment
shall be delivered as provided in

paragraphs VI and VII hereinbelow.


V. ISSUANCE OF THE UNITS


     CFC shall cause the 1,250,000 shares of its common stock, the 1,250,000
$.20 common stock purchase

warrants, 1,250,000 $.30 common stock purchase warrants, 1,250,000 $.40 common
stock purchase warrants and the

1,250,000 $.50 common stock purchase warrants purchased and sold hereunder to be
issued as provided in

paragraphs VI and VII hereinbelow.


VI. THE EXCHANGE


     Upon the mutual execution of this Agreement, Purchaser agrees to deliver
forthwith the sum of $125,000

required to be delivered pursuant to paragraph IV hereof. Upon receipt of such
funds, CFC shall deliver to

Purchaser the following securities: (1) a stock certificate representing
1,250,000 shares of common stock of CFC; (2)

a duly executed common stock purchase warrant, in the form of Exhibit "A"
attached hereto, representing 1,250,000

$.20 common stock purchase warrants; (3) a duly executed common stock purchase
warrant, in the form of Exhibit

"B" attached hereto, representing 1,250,000 $.30 common stock purchase warrants;
(4) a duly executed common

stock purchase warrant, in the form of Exhibit "C" attached hereto, representing
1,250,000 $.40 common stock

purchase warrants and (5) a duly executed common stock purchase warrant, in the
form of Exhibit "D" attached

hereto, representing 1,250,000 $.50 common stock purchase warrants.


VII. REPRESENTATIONS AND WARRANTIES OF CFC


     CFC represents and warrants to Purchaser:


     (a) Organization and Corporate Authority. CFC is a corporation duly
organized, validly existing and

in good standing under the laws of the State of Delaware and is qualified to do
business as a foreign corporation in

all jurisdictions where the ownership of property or maintenance of an office
would require qualification. CFC has

all requisite corporate power and authority, governmental permits, consents,
authorizations, registrations, licenses

and memberships necessary to own its property and to carry on its business in
the places where such properties are

now owned and operated or such business is being conducted.


     (b) Subsidiaries. CFC, the issuer of the securities sold hereunder, has no
subsidiary corporation.


     (c) Options, Warrants and Rights. Prior to the consummation of the
transactions contemplated by this

Agreement, CFC has no outstanding options, warrants or rights, conversion rights
or other agreements for the

purchase or acquisition from CFC of any shares of its capital stock.


     (d) Issuance of the Securities Comprising the Units. The shares of common
stock of CFC, when

issued and delivered in accordance with this Agreement, will be duly and validly
issued, fully paid and non-

assessable, and will be free and clear of any liens or encumbrances and, to the
knowledge of CFC, will be issued in

compliance with applicable state and federal laws. The common stock purchase
warrants of CFC, when issued and

delivered in accordance with this Agreement, will be duly and validly issued and
will be free and clear of any liens or

encumbrances and, to the knowledge of CFC, will be issued in compliance with
applicable state and federal laws.

The shares of common stock of CFC underlying the common stock purchase warrants,
when issued and delivered in

accordance with this Agreement and the warrant agreement, will be duly and
validly issued, fully paid and non-

assessable, and will be free and clear of any liens or encumbrances and, to the
knowledge of CFC, will be issued in

compliance with applicable state and federal laws.


     (e) Financial Condition; Use of Proceeds. CFC is a development stage
company without significant

revenues and is substantially illiquid. CFC requires substantial additional
capital with which to implement its

business plan. There is no assurance that CFC will obtain such needed capital or
that its business plan, when

implemented, will prove to be successful. The funds derived under this Agreement
will be utilized for working

capital.


     (f) Undisclosed or Contingent Liabilities. To the best knowledge of CFC and
to its officers and

directors, CFC has no material liabilities and, to the best knowledge of the
officers and directors of CFC, CFC has no

contingent liabilities.


     (g) Litigation. CFC is not a party to any suit, action, proceeding,
investigation or labor dispute

(collectively "actions") pending or currently threatened against it other than
administrative matters arising in the

ordinary course of business .


     (h) Compliance with Agreements. The execution and performance of this
Agreement will not result in

any violation or be in conflict with any agreement to which CFC is a party.


     (i) Title to Property and Assets. CFC has good and marketable title to its
properties and assets free

and clear of all mortgages, liens, security interests and encumbrances.


     (j) Franchises and Permits; Taxes and Other Liabilities. To the knowledge
of CFC, it has all

franchises, permits, licenses, orders and approvals of any federal, state, local
or foreign government of self

regulatory body (collectively, the "Permits") that are material to or necessary
for the conduct of its business. To the

knowledge of CFC, it has no outstanding tax liabilities, no unsatisfied final
judgment or valid lien filed against it or

any of its property.


     (k) Governmental Consents. To the knowledge of CFC, no consent, approval,
order or authorization

of, or registration, qualification, designation, declaration or filing with, any
governmental authority on the part of

CFC is required in connection with the valid execution, delivery and performance
of this Agreement.


     (l) Authorization. All corporate action on the part of CFC and its
officers, directors and shareholders

necessary for the authorization, execution and delivery of this Agreement, for
the performance of CFC's obligations

hereunder and for the issuance and delivery of the securities comprising the
Units has been taken. This Agreement,

when executed and delivered, shall constitute a legal, valid and binding
obligation of CFC.


     (m) Regulatory Compliance. To the knowledge of CFC, it is in compliance
with all applicable

environmental regulations relating to its business operations, as well as all
applicable regulations promulgated by the

Federal Communications Commission.


     (n) Affiliate Transactions. CFC has entered into the material transactions
with affiliates described in

Exhibit "E" attached hereto and incorporated herein by this reference.


     (o) Employee Matters. To the knowledge of CFC, it is in compliance with all
laws and regulations

applicable to employee-related matters.


     (p) Suppliers and Customers. To the knowledge of CFC, its relations with
its suppliers and customers

are good.


VIII. REPRESENTATIONS AND WARRANTIES OF PURCHASER


     (a) All corporate or other similar action on the part of Purchaser and its
officers, directors and

shareholders, if required, necessary for the authorization, execution and
delivery of this Agreement, for the

performance of Purchaser's obligations hereunder and for the delivery of the
funds has been taken. This Agreement,

when executed and delivered, shall constitute a legal, valid and binding
obligation of Purchaser.


     (b) Purchaser represents and warrants that the Units are being purchased by
it solely for its own

account for investment purposes only and not for the account of any other person
and not for distribution, assignment

or resale to others.


     (c) Purchaser further consents to the placement of the following legend, or
a legend similar thereto, on

the certificates representing shares of common stock and the common stock
purchase warrants comprising the Units:


          "THE SECURITIES, AND THE SECURITIES INTO WHICH THEY MAY BE CONVERTED,

          REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED IN RELIANCE UPON THE

          EXEMPTION FROM REGISTRATION AFFORDED BY REGULATION S OF THE

          SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE

          TRANSFERRED WITHOUT REGISTRATION, EXCEPT IN A TRANSACTION EXEMPT

          FROM SUCH REGISTRATION."


IX. MISCELLANEOUS


     Survival of Covenants. Unless otherwise waived as provided herein, all
covenants agreements,

representations and warranties of the parties made in this Agreement and in the
financial statements or other written

information delivered or furnished in connection therewith and herewith shall
survive the Exchange hereunder, and

shall be binding upon, and inure to the benefit of, the parties and their
respective successors and assigns.


     Arbitration. In the event of a dispute between the parties hereto that
arises out of this Agreement, the

parties hereby agree to submit such dispute to arbitration before the American
Arbitration Association (the

"Association") at its Dallas, Texas, offices, in accordance with the
then-current rules of the Association; the award

given by the arbitrators shall be binding and a judgment can be obtained on any
such award in any court of

competent jurisdiction. It is expressly agreed that the arbitrators, as part of
their award, can award attorneys fees to

the prevailing party.


     Governing Law. This Agreement shall be deemed to be a contract made under,
governed by and construed

in accordance with the substantive laws of the State of Louisiana.


     Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which when so

executed and delivered shall be taken to be an original; but such counterparts
shall together constitute but one and

the same documents.


     Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to

the benefit of, and be binding upon, the successors, assigns and administrators
of the parties hereto.


     Entire Agreement. This Agreement, the other agreements and the other
documents delivered pursuant

hereto and thereto constitute the full and entire understanding and agreement
between the parties with regard to the

subjects hereof and thereof.


     IN WITNESS WHEREOF, the parties have signed this Agreement as of the day
and year first above

written.


                              "CFC":


                              COVENANT FINANCIAL CORPORATION




                              By: /s/ DAVID LOFLIN

                                   David M. Loflin

                                   President


                              "PURCHASER":


                              DOUGLASBANK CAPITAL LTD.




                              By: /s/


                              Name: Peter Rochow


                              Title: ___________________________